Exhibit 10.2

Amended and Restated Registration Rights and Coordination Committee Agreement

by and among

ARAMARK Holdings Corporation

and

the Stockholders Named Herein

Dated as of December 10, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

RECITALS

       1    ARTICLE I    Coordination Committee   

Section 1.01.

  Coordination Committee      1    ARTICLE II    Registration Rights   

Section 2.01.

  Demand Registrations      2   

Section 2.02.

  Shelf Registration      6   

Section 2.03.

  Piggyback Registration      9   

Section 2.04.

  Lock-Up Agreements      12   

Section 2.05.

  Registration Procedures      13   

Section 2.06.

  Indemnification by the Company      16   

Section 2.07.

  Indemnification by Registering Stockholders      17   

Section 2.08.

  Conduct of Indemnification Proceedings      18   

Section 2.09.

  Contribution      19   

Section 2.10.

  Participation in Underwritten Public Offering      19   

Section 2.11.

  Other Indemnification      19   

Section 2.12.

  Cooperation by the Company      20   

Section 2.13.

  Release of Committee Members      20   

Section 2.14.

  Accelerated Liquidity Participation Rights and Other Offerings      20   
ARTICLE III    Miscellaneous   

Section 3.01.

  Binding Effect; Assignability; Benefit      22   

Section 3.02.

  Notices      23   



--------------------------------------------------------------------------------

         Page  

Section 3.03.

  Waiver; Amendment; Termination      25   

Section 3.04.

  Governing Law      25   

Section 3.05.

  Jurisdiction      25   

Section 3.06.

  Waiver of Jury Trial      26   

Section 3.07.

  Specific Enforcement      26   

Section 3.08.

  Counterparts; Effectiveness      26   

Section 3.09.

  Entire Agreement      26   

Section 3.10.

  Further Assurances      26   

Section 3.11.

  Sections, Exhibits      26   

Section 3.12.

  Captions      26   

Section 3.13.

  Severability      26   

Section 3.14.

  Interpretation      27   

Section 3.15.

  Withdrawal      27   

Section 3.16.

  Termination      27    ARTICLE IV    Definitions   

Section 4.1.

  Definitions      27   

 

-ii-



--------------------------------------------------------------------------------

This AMENDED AND RESTATED REGISTRATION RIGHTS AND COORDINATION COMMITTEE
AGREEMENT (this “Agreement”), dated as of December 10, 2013, is made among
ARAMARK Holdings Corporation, a Delaware corporation (the “Company”), each of
the Sponsor Stockholders (as defined in the Stockholders Agreement), Joseph
Neubauer and each of the Management Stockholders (as defined in the Stockholders
Agreement and, together with the Sponsor Stockholders, Joseph Neubauer and such
other Persons as may hereinafter become parties to or be bound by this
Agreement, the “Stockholders”).

RECITALS

WHEREAS, ARAMARK Corporation (“Aramark”) and certain Affiliates of the Sponsor
Stockholders and Joseph Neubauer have entered into an Agreement and Plan of
Merger, dated as of August 8, 2006, pursuant to which RMK Acquisition
Corporation, a Delaware corporation wholly owned by ARAMARK Intermediate HoldCo
Corporation (“Intermediate HoldCo”), a Delaware corporation wholly owned by the
Company, merged with and into Aramark (the “Merger”), with Aramark surviving the
Merger as the surviving corporation therein;

WHEREAS, in connection with the Merger, the Company and the Stockholders entered
into a Registration Rights and Coordination Committee Agreement (the “Original
Agreement”), dated as of January 26, 2007 (the “Original Agreement Date”);

WHEREAS, pursuant to Section 3.03 of the Original Agreement, the Original
Agreement may be amended, modified or supplemented in writing by the Company,
the Sponsor Stockholders representing sufficient shares to constitute a Majority
Sponsor Vote and Joseph Neubauer;

WHEREAS, the Company is currently contemplating an underwritten public offering
of Shares of its common stock; and

WHEREAS, in connection with, and effective upon, the date of completion of such
initial public offering, the parties hereto wish to amend and restate the
Original Agreement as set forth herein.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereto agree as follows:

ARTICLE I

Coordination Committee

Section 1.01. Coordination Committee . On the Original Agreement Date, there
shall be established a coordination committee (the “Committee”) consisting of
(i) one representative designated by each Investor Group and (ii) Joseph
Neubauer, in his individual capacity and as representative of the Management
Stockholders (together, the “Committee Members”). Each Investor Group shall be
permitted to remove and replace the Committee Member designated by it from time
to time; provided that a Committee Member shall be automatically removed (and
not replaced) at such time as the Investor Group that designated him



--------------------------------------------------------------------------------

or her ceases to beneficially own in the aggregate a number of Shares that is
equal to at least 10% of the Original Shares owned in the aggregate by the
members of such Investor Group as set forth on Exhibit A to the Stockholders
Agreement. The Committee shall include Joseph Neubauer for so long as Joseph
Neubauer and employees of the Company beneficially own 5% or more of the
outstanding Shares on a Fully Diluted Basis and, in the event Joseph Neubauer no
longer serves on the Committee, the Committee shall include a Senior Manager (in
addition to representatives from each of the Investor Groups). A total of 100
votes shall be allocated among the Committee Members pro rata in accordance with
the relative ownership of Shares, at the relevant time, of (i) with respect to
each of the Investor Groups, all members of such Investor Group and (ii) with
respect to Joseph Neubauer or the Senior Manager representative, as applicable,
Joseph Neubauer and the Management Stockholders combined. Subject to the notice
requirements of the following sentence, the presence, in person or by telephone,
of Committee Members representing a majority of the votes entitled to be cast by
all Committee Members shall constitute a quorum for action, and, except as
otherwise expressly provided in this Agreement, the Committee shall act by
affirmative vote of Committee Members representing a majority of the votes
entitled to be cast by all Committee Members. The Committee shall not meet
unless (i) all of the Committee Members are present in person or by telephone or
(ii) Committee Members representing a majority of the votes of all Committee
Members are present in person or by telephone and each of the Committee Members
who is not so present has been given at least two Business Days’ prior notice
that the Committee may meet without such Committee Member. The Committee shall
meet promptly upon receipt of any bona fide written request (i) during the
Pre-IPO Period, from Joseph Neubauer or a Sponsor Stockholder or (ii) during the
Post-IPO Period, from Joseph Neubauer, a Sponsor Stockholder or the Management
Representative, on behalf of a Management Stockholder, requesting Committee
approval to Transfer Shares when such approval for Transfer is required under
the Stockholders Agreement and shall respond to such written request with a
grant or denial of approval within five Business Days (or 10 Business Days, in
the case of a request from a Stockholder other than Joseph Neubauer or a Sponsor
Stockholder) of receipt thereof. The Committee shall act in its own discretion,
and shall have no obligation to approve or facilitate dispositions or Transfers.
No Committee Member shall be under any obligation to discuss the contents of any
meeting of the Committee with any other Stockholder. No compensation of any kind
will be payable to any Committee Member by the Company in connection with the
member’s service on the Committee, except for reimbursement for out-of-pocket
expenses related to attendance at Committee meetings. The Committee will
cooperate with the Company with respect to, and will keep the Company promptly
informed of, any actions taken by the Committee under this Article I.

ARTICLE II

Registration Rights

Section 2.01. Demand Registrations .

(a) At any time after the consummation by the Company of an IPO, if the Company
shall receive a written request from (x) Eligible Stockholders holding in the
aggregate more than 10% of the then outstanding Shares (such requesting Persons
which, for the avoidance of doubt, may include Joseph Neubauer or his estate,
the “Requesting Stockholders”) or (y) subject to Section 2.01(f), Joseph
Neubauer or his estate (a “Neubauer Demanding Stockholder”) that the Company
effect the registration under the Securities Act of all or any portion of such

 

-2-



--------------------------------------------------------------------------------

Requesting Stockholders’ or Neubauer Demanding Stockholder’s Registrable
Securities, and specifying the intended method of disposition thereof (each such
request shall be referred to herein as a “Demand Registration”), then the
Company shall promptly file a registration statement on an appropriate
registration form and, other than in the case of a Demand Registration at the
request of a Neubauer Legacy Stockholder, give notice as required by
Section 2.03(a) to Eligible Stockholders and thereafter shall effect, as
expeditiously as possible, the registration under the Securities Act of:

(i) all Registrable Securities for which the Requesting Stockholders or Neubauer
Demanding Stockholder, as applicable, have requested registration under this
Section 2.01, and

(ii) other than in the case of a Demand Registration at the request of a
Neubauer Legacy Stockholder, subject to the restrictions set forth in
Section 2.01(d) (to the extent applicable), all other Registrable Securities
that any other Stockholders have requested the Company to register pursuant to a
Piggyback Registration in accordance with Section 2.03(a), all to the extent
necessary to permit the disposition (in accordance with the intended methods
thereof as aforesaid) of the Registrable Securities to be so registered;
provided that no Person may participate in any registration statement pursuant
to this Section 2.01(a) unless such Person agrees to sell their Registrable
Securities to the underwriters selected as provided in Section 2.05(f) on the
same terms and conditions as apply to the Requesting Stockholders; provided,
however, that no such Registering Stockholders shall be required to make any
representations or warranties, or provide any indemnity, in connection with any
such registration other than representations and warranties (or indemnities with
respect thereto) as to (i) such Person’s ownership of his, her or its
Registrable Securities to be transferred free and clear of all liens, claims,
and encumbrances, (ii) such Person’s power and authority to effect such
transfer, and (iii) such matters pertaining to compliance with securities laws
by such Registering Stockholder as may be reasonably requested; provided,
further, however, that the obligation of such Person to indemnify pursuant to
any such underwriting arrangements shall be several, not joint and several,
among such Persons selling Registrable Securities, and the liability of each
such Person will be in proportion thereto; and provided, further, that such
liability will be limited to the net amount received by such Person from the
sale of his or its Registrable Securities pursuant to such registration.

Anything to the contrary herein notwithstanding, the Company shall not be
obligated to effect a Demand Registration (x) for Requesting Stockholders unless
the aggregate gross proceeds expected in good faith by the Requesting
Stockholders to be received from the sale of the Registrable Securities
requested to be included by all Registering Stockholders in such Demand
Registration equals or exceeds $200,000,000 or (y) for a Neubauer Demanding
Stockholder unless the aggregate gross proceeds expected in good faith by the
Neubauer Demanding Stockholder to be received from the sale of the Registrable
Securities to be included in such Demand Registration equals or exceeds
$65,000,000.

(b) Promptly after the expiration of the 10-day period referred to in Sections
2.01(a) and 2.03(a) hereof in connection with a Demand Registration other than
at the request of a Neubauer Legacy Stockholder, the Company will notify all
Registering Stockholders of the identities of the other Registering Stockholders
and the number of shares of Registrable Securities requested to be included
therein.

 

-3-



--------------------------------------------------------------------------------

(c) The Company shall be liable for and pay all Registration Expenses in
connection with each Demand Registration, regardless of whether such
Registration is effected.

(d) If a Demand Registration involves an Underwritten Public Offering and the
managing underwriter advises the Company, the Requesting Stockholders or the
Neubauer Demanding Stockholder (as the case may be) that, in its view, the
number of Registrable Securities that the Registering Stockholders, the Company
or the Neubauer Demanding Stockholder (as the case may be) propose to include in
such registration exceeds the largest number of Registrable Securities that can
be sold without having an adverse effect on such offering, including the price
at which such Registrable Securities can be sold (the “Demand Maximum Offering
Size”), the Company shall include in such registration, in the priority listed
below, up to the Demand Maximum Offering Size:

(i) in the case of a Demand Registration at the request of a Neubauer Legacy
Stockholder, a number of Registrable Securities equal to the Demand Maximum
Offering Size; provided, however, that if the Demand Maximum Offering Size is
less than the number of Registrable Securities sought to be registered by the
Neubauer Legacy Stockholder, then such Neubauer Legacy Stockholder may withdraw
such request as provided in Section 2.01(g);

(ii) in the case of a Demand Registration at the request of a Requesting
Stockholder or a Neubauer Demanding Stockholder that is not a Neubauer Legacy
Stockholder:

(A) first, all Registrable Securities proposed to be sold by the Registering
Stockholders (the Registrable Securities, allocated, if necessary for the
offering not to exceed the Demand Maximum Offering Size, pro rata among the
Registering Stockholders on the basis of the relative number of Registrable
Securities so requested to be included in such registration by each Registering
Stockholder); and

(B) second, any securities proposed to be registered by the Company or any
securities proposed to be registered for the account of any other Persons
(including the Company), with such priorities among them as the Company shall
determine.

(e) The Company may defer the filing (but not the preparation) of a registration
statement, or suspend the continued use of a registration statement, required by
Section 2.01 for a period of up to 60 days after the request to file a
registration statement if at the time the Company receives the request to
register Registrable Securities, the Company or any of its Subsidiaries are
engaged in confidential negotiations or other confidential business activities,
disclosure of which would be required in such registration statement (but would
not be required if such registration statement were not filed), and the Board
determines in good faith, after consultation with external legal counsel, that
such disclosure would have a material adverse

 

-4-



--------------------------------------------------------------------------------

effect on the Company or its business or on the Company’s ability to effect a
proposed material acquisition, disposition, financing, reorganization,
recapitalization or similar transaction. A deferral of the filing of a
registration statement, or the suspension of the continued use of a registration
statement, pursuant to this Section 2.01(e) shall be lifted, and the requested
registration statement shall be filed forthwith, if, in the case of a deferral,
the negotiations or other activities are disclosed or terminated. In order to
defer the filing of a registration statement, or suspend the continued use of a
registration statement, pursuant to this Section 2.01(e), the Company shall
promptly (but in any event within five days), upon determining to seek such
deferral or suspension, deliver to each Requesting Stockholder a certificate
signed by an executive officer of the Company stating that the Company is
deferring such filing, or suspending the continued use of a registration
statement, pursuant to this Section 2.01(e) and a general statement of the
reason for such deferral or suspension, as the case may be, and an approximation
of the anticipated delay. The Company may defer the filing, or suspend the
continued use of, a particular registration statement pursuant to this
Section 2.01(e) no more than twice in any twelve month period; provided, that
there must be an interim period of at least 60 days between the end of one
deferral or suspension period and the beginning of a subsequent deferral or
suspension period. The Company agrees that in the event it exercises its rights
under this Section 2.01(e), it shall, within 10 days following receipt by the
holders of Registrable Securities of the notice of deferral or suspension, as
the case may be, update the deferred or suspended registration statement as may
be necessary to permit the holders of Registrable Securities to resume use
thereof in connection with the offer and sale of their Registrable Securities in
accordance with applicable law.

(f) Joseph Neubauer and his estate shall be entitled to cause, in the aggregate,
two Demand Registrations and/or Underwritten Shelf Takedowns pursuant to this
Section 2.01 and Section 2.02; it being understood that any Underwritten Shelf
Takedown that is completed solely at the request of a Neubauer Demanding
Stockholder (and not by Shelf Takedown Requesting Stockholders) pursuant to
Section 2.02(b) shall count as one of such Demand Registrations. A request by a
Neubauer Demanding Stockholder for a Demand Registration or an Underwritten
Shelf Takedown that does not result in a completed registration and sale under
the Securities Act (whether as provided in Section 2.01(d), 2.01(g), 2.02(d) or
otherwise) shall not be counted for purposes of the foregoing limitations.

(g) A request for a Demand Registration may be withdrawn without liability to
any Registering Stockholders prior to the Company’s filing of the required
registration statement by a majority of the Requesting Stockholders or Neubauer
Demanding Stockholder (as the case may be) that made such request and a
registration statement filed in connection with any such request may be
withdrawn without liability to any Registering Stockholders prior to the
effectiveness thereof (if applicable) by a majority of the Requesting
Stockholders or the Neubauer Demanding Stockholder (as the case may be) that
made such request, in both cases by providing notice to the Company. Any such
withdrawn request or registration statement shall not be counted for purposes of
the limitations set forth in Sections 2.01(f) and 2.02(c).

 

-5-



--------------------------------------------------------------------------------

Section 2.02. Shelf Registration .

(a) Committee Demand Shelf Registration. (i) If, at any time that is after an
IPO and during which the Company is eligible to register Shares on Form S-3 (or
any successor form), the Company shall receive a request from the Committee that
the Company effect a shelf registration under the Securities Act covering the
resale of Registrable Securities (such request, a “Shelf Request,” and any
registration effected pursuant to any such request, a “Shelf Registration”),
then the Company shall promptly file a registration statement relating to such
Registrable Securities on an appropriate shelf registration form (including any
amendments or prospectus supplements to add Registrable Securities that
Stockholders have requested, or may request, to be included in such shelf
registration from time to time pursuant to this Agreement) and give notice as
required by Section 2.03(a) to Eligible Stockholders and thereafter shall
effect, as expeditiously as possible, the registration under the Securities Act
of:

 

  a. all Registrable Securities for which the Committee has requested
registration under this Section 2.02, and

 

  b. subject to the restrictions set forth in Section 2.01(d) (to the extent
applicable), all other Registrable Securities that any other Stockholders have
requested the Company to register pursuant to a Piggyback Registration in
accordance with Section 2.03(a), all to the extent necessary to permit the
disposition (in accordance with the intended methods thereof as aforesaid) of
the Registrable Securities to be so registered; provided that no Person may
participate in any registration statement pursuant to this Section 2.02(a)
unless such Person agrees to sell their Registrable Securities to the
underwriters selected as provided in Section 2.05(f) on the same terms and
conditions as apply to any other Stockholders participating in such registration
statement; provided, however, that no such Registering Stockholders shall be
required to make any representations or warranties, or provide any indemnity, in
connection with any such registration other than representations and warranties
(or indemnities with respect thereto) as to (i) such Person’s ownership of his,
her or its Registrable Securities to be transferred free and clear of all liens,
claims, and encumbrances, (ii) such Person’s power and authority to effect such
transfer, and (iii) such matters pertaining to compliance with securities laws
by such Registering Stockholder as may be reasonably requested; provided,
further, however, that the obligation of such Person to indemnify pursuant to
any such underwriting arrangements shall be several, not joint and several,
among such Persons selling Registrable Securities, and the liability of each
such Person will be in proportion thereto; and provided, further, that such
liability will be limited to the net amount received by such Person from the
sale of his or its Registrable Securities pursuant to such registration.

If the Company is eligible as a WKSI, the shelf registration statement shall
utilize the automatic shelf registration process under Rule 415 and Rule 462
promulgated under the Securities Act. If the Company is not eligible as a WKSI
or is otherwise ineligible to utilize the automatic shelf registration process,
then the Company shall use reasonable best efforts to have the shelf
registration statement declared effective as expeditiously as practicable. For
the avoidance of doubt, notwithstanding the shelf registration of Registrable
Securities pursuant to a Shelf Registration, no sales of such Registrable
Securities shall be made other than as permitted by or in accordance with the
transfer restrictions under the Stockholders Agreement. As soon as reasonably
practicable after the IPO, the Company will use its reasonable best efforts,
consistent

 

-6-



--------------------------------------------------------------------------------

with the terms of this Agreement, to qualify for and remain eligible to use Form
S-3 registration or a similar short-form registration. The provisions of
Section 2.05 shall be applicable to each Shelf Registration initiated under this
Section 2.02 and any subsequent resale of Registrable Securities pursuant to an
Underwritten Shelf Takedown.

(ii) The Company shall be liable for and pay all Registration Expenses in
connection with each Shelf Registration, regardless of whether such Registration
is effected.

(iii) The Company shall terminate a Shelf Registration upon request of the
Committee. The Committee may make an unlimited number of Committee Shelf
Registration Requests, provided that no such request shall be made less than 180
days following the termination of any prior Shelf Registration.

(b) Underwritten Shelf Takedown. (i) If, at any time during which a Shelf
Registration is in effect (or in connection with its initial effectiveness), the
Company shall receive a request from (x) Eligible Stockholders holding in the
aggregate more than 10% of the then outstanding Shares (such Persons, which, for
the avoidance of doubt, may include Joseph Neubauer or his estate, the “Shelf
Takedown Requesting Stockholders”) or (y) a Neubauer Demanding Stockholder to
facilitate an Underwritten Public Offering and sale of all or a portion of the
Registrable Securities registered or registrable thereon (such request, an
“Underwritten Shelf Takedown Request,” and any Underwritten Public Offering
conducted pursuant thereto, an “Underwritten Shelf Takedown”), then the Company
shall use all reasonable efforts to (1) file such amendments and supplements or
reports under the Exchange Act, if applicable, so as to include in the Shelf
Registration, and (2) facilitate, as expeditiously as possible, the sale of:

 

  a. all Registrable Securities for which the Shelf Takedown Requesting
Stockholders or the Neubauer Demanding Stockholder, as applicable, have
requested registration and sale under this Section 2.02(b),

 

  b.

in the case of an Underwritten Shelf Takedown Request at the request of Shelf
Takedown Requesting Stockholders or a Neubauer Demanding Stockholder that is not
a Neubauer Legacy Stockholder, subject to the restrictions set forth in
Section 2.01(d) (to the extent applicable), all other Registrable Securities
that any other Stockholders have requested the Company to register and sell
pursuant to a Piggyback Registration in accordance with Section 2.03(a), all to
the extent necessary to permit the disposition (in accordance with the intended
methods thereof as aforesaid) of the Registrable Securities to be so registered;
provided that no Person may participate in any registration statement pursuant
to this Section 2.02(b) unless such Person agrees to sell their Registrable
Securities to the underwriters selected as provided in Section 2.05(f) on the
same terms and conditions as apply to the Shelf Takedown Requesting Stockholders
or such Neubauer Demanding Stockholder, as the case may be; provided, however,
that no such Registering Stockholders shall be required to make any
representations or warranties, or provide any indemnity, in connection with any
such registration other than representations and warranties (or indemnities with
respect thereto) as to (i) such Person’s ownership of his, her or its
Registrable Securities to be

 

-7-



--------------------------------------------------------------------------------

  transferred free and clear of all liens, claims, and encumbrances, (ii) such
Person’s power and authority to effect such transfer, and (iii) such matters
pertaining to compliance with securities laws by such Registering Stockholder as
may be reasonably requested; provided, further, however, that the obligation of
such Person to indemnify pursuant to any such underwriting arrangements shall be
several, not joint and several, among such Persons selling Registrable
Securities, and the liability of each such Person will be in proportion thereto;
and provided, further, that such liability will be limited to the net amount
received by such Person from the sale of his or its Registrable Securities
pursuant to such registration, and

 

  c. in the case of an Underwritten Shelf Takedown Request at the request of
Shelf Takedown Requesting Stockholders or a Neubauer Demanding Stockholder that
is not a Neubauer Legacy Stockholder, any other securities proposed to be
registered and sold by the Company or any securities proposed to be registered
and sold for the account of any other Persons, with such priorities among the
Company and such other Persons as the Company shall determine.

(ii) The Company shall be liable for and pay all Registration Expenses in
connection with any Underwritten Shelf Takedown, regardless of whether such
Registration is effected. The Committee (in the case of an Underwritten Shelf
Takedown Request at the request of Shelf Takedown Requesting Stockholders) and
the Neubauer Demanding Stockholder (in the case of an Underwritten Shelf
Takedown Request at the request of such Neubauer Demanding Stockholder) shall
have the right, after consultation with the Company, to select the underwriters,
initial purchasers or placement agents, if any, the price and other terms upon
which and the process by which any sale pursuant to an Underwritten Shelf
Takedown is effected; provided, however, that the Committee or the Neubauer
Demanding Stockholder, as the case may be, shall not select any underwriter,
initial purchaser or placement agent to which the Company shall reasonably
object.

(iii) If the managing underwriter advises the Shelf Takedown Requesting
Stockholder or the Neubauer Demanding Stockholder, as the case may be, that, in
its view, the number of Registrable Securities requested to be included in an
Underwritten Shelf Takedown (including, in the case of an Underwritten Shelf
Takedown Request at the request of Shelf Takedown Requesting Stockholders or a
Neubauer Demanding Stockholder that is not a Neubauer Legacy Stockholder, any
Registrable Securities that any Registering Stockholder proposes to be included
and any securities that the Company proposes to be included that are not
Registrable Securities) exceeds the largest number of Registrable Securities
that can be sold without having an adverse effect on such offering, including
the price at which such Registrable Securities can be sold (the “Shelf Takedown
Maximum Offering Size”), the Company shall include in such registration and/or
such Underwritten Public Offering, in the priority listed below, up to the Shelf
Takedown Maximum Offering Size:

 

-8-



--------------------------------------------------------------------------------

(A) in the case of an Underwritten Shelf Takedown Request at the request of a
Neubauer Legacy Stockholder, a number of Registrable Securities equal to the
Shelf Takedown Maximum Offering Size; provided, however, that if the Shelf
Takedown Maximum Offering Size is less than the number of Registrable Securities
sought to be registered by the Neubauer Legacy Stockholder, then such Neubauer
Legacy Stockholder may withdraw such request as provided in Section 2.02(d);

(B) in the case of an Underwritten Shelf Takedown Request at the request of
Shelf Takedown Requesting Stockholders or a Neubauer Demanding Stockholder that
is not a Neubauer Legacy Stockholder:

(1) first, all Registrable Securities proposed to be sold by the Registering
Stockholders (the Registrable Securities, allocated, if necessary for the
offering not to exceed the Shelf Takedown Maximum Offering Size, pro rata among
the Registering Stockholders on the basis of the relative number of Registrable
Securities so requested to be included in such offering by each Registering
Stockholder); and

(2) second, any securities proposed to be sold by the Company or any securities
proposed to be sold for the account of any other Persons, with such priorities
among the Company and such other Persons as the Company shall determine.

(c) Joseph Neubauer and his estate shall be entitled to cause, in the aggregate,
two Demand Registrations and/or Underwritten Shelf Takedowns pursuant to
Section 2.01 and this Section 2.02; it being understood that any Demand
Registration that is completed solely at the request of a Neubauer Demanding
Stockholder (and not by Requesting Stockholders) pursuant to Section 2.01 shall
count as one of such Underwritten Shelf Takedowns. A request by a Neubauer
Demanding Stockholder for a Demand Registration or an Underwritten Shelf
Takedown that does not result in a completed registration and sale under the
Securities Act (whether as provided in Section 2.01(d), 2.01(g), 2.02(d) or
otherwise) shall not be counted for purposes of the foregoing limitations.

(d) An Underwritten Shelf Takedown Request may be withdrawn without liability to
any Registering Stockholders prior to the consummation of the takedown by a
majority of the Shelf Takedown Requesting Stockholders or the Neubauer Demanding
Stockholder (as the case may be) that made such request, in both cases by
providing notice to the Company. Any such withdrawn request shall not be counted
for purposes of the limitations set forth in Sections 2.01(f) and 2.02(c).

Section 2.03. Piggyback Registration .

(a) Except in the case of a Demand Registration or Underwritten Shelf Takedown
requested, in either case, by a Neubauer Legacy Stockholder: if (1) the Company
proposes, at any time after an IPO, to register any Company Securities under the
Securities Act (other than a registration on Form S-8 or Form S-4, or any
successor forms, relating to Company Securities issuable upon exercise of
employee stock options or in connection with any employee benefit or similar
plan of the Company or in connection with a direct or indirect business

 

-9-



--------------------------------------------------------------------------------

combination involving the Company and another Person, but including any Shelf
Registration), whether for sale solely for its own account (a “Primary
Registration”) or for the account of any other Person (including a Requesting
Stockholder) and, in any case, such registration involves an Underwritten Public
Offering, or (2) the Company receives an Underwritten Shelf Takedown Request,
the Company shall each such time give prompt notice to each Eligible
Stockholder, (i) in the case of a registration of Company Securities for its own
account or for the account of a Person other than a Requesting Stockholder, at
least 10 Business Days prior to the effective date of the registration statement
relating to such registration, or, if earlier, promptly following the filing
with the SEC of such related registration statement, (ii) in the case of a
Demand Registration at the request of a Requesting Stockholder or a Neubauer
Demanding Stockholder that is not a Neubauer Legacy Stockholder, promptly
following receipt of the request for registration from such Requesting
Stockholder, and, in any event, at least five Business Days prior to the
effective date of the registration statement relating to such registration and
(iii) in the case of an Underwritten Shelf Takedown, promptly following receipt
of the applicable Underwritten Shelf Takedown Request, and, in any event, at
least five Business Days (or, in the case of an Underwritten Block Trade, at
least two Business Days) before the intended execution of an underwriting
agreement with respect thereto. Such notice shall set forth such Eligible
Stockholder’s rights under this Section 2.03 and shall offer such Eligible
Stockholder the opportunity to include in such registration statement (and in
such Underwritten Public Offering, in the case of an Underwritten Shelf
Takedown) the number of Registrable Securities of the same class or series as
those proposed to be registered (or sold, in the case of an Underwritten Shelf
Takedown) as each such Eligible Stockholder may request (a “Piggyback
Registration”), subject to the provisions of Section 2.03(c) . Upon the request
of any such Eligible Stockholder made within 10 days (or four Business Days in
the case of a Piggyback Registration in connection with a Demand Registration
(or by the Business Day prior to the effective date of the registration
statement related to such Demand Registration, if later) or Underwritten Shelf
Takedown (or, in the case of an Underwritten Block Trade, by the end of the next
Business Day) after the receipt of notice from the Company (which request shall
specify the number of Registrable Securities intended to be registered (or sold,
in the case of an Underwritten Shelf Takedown) by such Eligible Stockholder, the
Company and the Requesting Stockholder (or Shelf Takedown Requesting Stockholder
or any other initiating holder, as applicable) shall (x) in the case of an
Underwritten Shelf Takedown, cause the underwriter to include all Registrable
Securities the Company has been so requested to include by all such Eligible
Stockholders, and (y) in the case of any registration, use its reasonable best
efforts to effect the registration under the Securities Act of all Registrable
Securities that the Company has been so requested to register by all such
Eligible Stockholders with rights to require registration of Registrable
Securities hereunder, in each case all to the extent necessary to permit the
disposition of the Registrable Securities to be so registered or sold (in the
case of an Underwritten Shelf Takedown); provided that all such Eligible
Stockholders requesting to be included in the Company’s registration must sell
their Registrable Securities to the underwriters selected as provided in
Section 2.05(f) or 2.02(b)(ii), as applicable, on the same terms and conditions
as apply to the Company, the Requesting Stockholder or the Shelf Takedown
Requesting Stockholder requesting such registration, as applicable; provided,
however, that no such Person shall be required to make any representations or
warranties, or provide any indemnity, in connection with any such registration
other than representations and warranties (or indemnities with respect thereto)
as to (i) such Person’s ownership of his, her or its Registrable Securities to
be transferred free and clear of all liens,

 

-10-



--------------------------------------------------------------------------------

claims, and encumbrances, (ii) such Person’s power and authority to effect such
transfer, and (iii) such matters pertaining to compliance with securities laws
by such Person as may be reasonably requested; provided, further, however, that
the obligation of such Person to indemnify pursuant to any such underwriting
arrangements shall be several, not joint and several, among such Persons selling
Registrable Securities, and the liability of each such Person will be in
proportion thereto, and provided, further, that such liability will be limited
to the net amount received by such Person from the sale of his or its
Registrable Securities pursuant to such registration. If, at any time after
giving notice of its intention to register any Registrable Securities pursuant
to this Section 2.03(a) and, prior to the effective date of the registration
statement filed in connection with such registration (or prior to the execution
of the underwriting agreement, in the case of an Underwritten Shelf Takedown),
the Company or the initiating holders, as applicable, shall determine for any
reason not to register such securities (or to complete such Underwritten Shelf
Takedown, in the case of an Underwritten Shelf Takedown), the Company shall give
notice to all such Eligible Stockholders and, thereupon, shall be relieved of
its obligation to register or to facilitate the disposition of any Registrable
Securities in connection with such registration or Underwritten Shelf Takedown.
The Company agrees to use all reasonable efforts to notify the Registering
Stockholders if the price for any Company Securities to be registered for sale
for the account of the Company in a Primary Registration is expected to occur
outside of any previously publicly announced range; provided that the Company
shall not have any such obligation with respect to any registration involving
the registration of Company Securities only for the account of parties other
than the Company. No registration effected under this Section 2.03 shall relieve
the Company of its obligations to effect a Demand Registration to the extent
required by Section 2.01. The Company shall be liable for and pay all
Registration Expenses in connection with each Piggyback Registration, regardless
of whether such registration is effected. Notwithstanding anything to the
contrary in this Agreement, in the case of an Underwritten Block Trade, Senior
Managers shall not be deemed to be Eligible Stockholders for purposes of this
Section 2.03(a) and, for the avoidance of doubt, shall not be entitled to
receive notice of, or to elect to participate in, an Underwritten Block Trade.

(b) Stockholders will not be entitled to a Piggyback Registration in an IPO
except, in the case of Eligible Stockholders, with the approval of the
Coordination Committee (which may grant or withhold such approval in its
discretion but which shall grant such approval to all Eligible Stockholders who
so request on a pro rata basis if it grants approval to any).

(c) In a Piggyback Registration (other than any Piggyback Registration in
connection with a Demand Registration or Underwritten Shelf Takedown, in which
case the provisions with respect to priority of inclusion in such offering set
forth in Section 2.01(d) or 2.02(b), respectively, shall apply), if the managing
underwriter advises the Company that, in its view, the number of Registrable
Securities that the Company and all selling stockholders propose to include in
such registration exceeds the largest number of Registrable Securities that can
be sold without having an adverse effect on such offering, including the price
at which such Registrable Securities can be sold (the “Piggyback Maximum
Offering Size”), the Company shall include in such registration, in the
following priority, up to the Piggyback Maximum Offering Size:

 

-11-



--------------------------------------------------------------------------------

(i) first, such number of Registrable Securities proposed to be offered for the
account of the Company, if any, as would not cause the offering to exceed the
Piggyback Maximum Offering Size,

(ii) second, all Registrable Securities requested to be included in such
offering by any Eligible Stockholders pursuant to this Section 2.03 (the
Registrable Securities allocated, if necessary for the offering not to exceed
the Piggyback Maximum Offering Size, pro rata among the Eligible Stockholders on
the basis of the relative number of Registrable Securities so requested to be
included in such offering by each Registering Stockholder).

In the event that a Neubauer Demanding Stockholder (other than a Neubauer Legacy
Stockholder) sells less than 85% of the Shares sought to be sold by such
Neubauer Demanding Stockholder in a Demand Registration or Underwritten Shelf
Takedown requested by such Neubauer Demanding Stockholder for which Eligible
Stockholders have exercised their rights to be included in a Piggyback
Registration under this Agreement (or in which stockholders of the Company have
exercised similar rights under any other agreement), then such Demand
Registration or Underwritten Shelf Takedown Request shall not be counted for
purposes of the limitations set forth in Sections 2.01(f) and 2.02(c).

Section 2.04. Lock-Up Agreements .

(a) In connection with each Underwritten Public Offering, if requested by the
managing underwriter or the Committee, each of the Company and the Eligible
Stockholders (including, for purposes of this Section 2.04, each member of the
JN Group) agrees not to effect any public sale or private offer or distribution
(other than a distribution-in-kind pro rata to all limited partners or members,
as the case may be, of such Stockholder in accordance with the Stockholders
Agreement) of any Registrable Securities during the 10 days prior to the
consummation of such Underwritten Public Offering and during any such time
period after the consummation of such Underwritten Public Offering, not to
exceed 90 days (180 days in the case of the IPO), as may be so requested;
provided, however, that if any Senior Manager is not afforded the right to
participate on a piggyback basis on an Underwritten Block Trade in accordance
with the notice procedures in Section 2.03(a), such Senior Manager shall not be
required by this Section 2.04(a) to sign lock-up agreements in connection with
such Underwritten Block Trade. Any discretionary waiver or termination of the
requirements under the foregoing provisions made by the Company or the
applicable lead managing underwriters shall apply to each Stockholder on a pro
rata basis.

(b) Notwithstanding anything herein to the contrary, Goldman, Sachs & Co.,
Goldman Sachs Execution & Clearing, L.P. and their respective Affiliates may
engage in brokerage, investment advisory, investment company, financial
advisory, principal investing, anti-raid advisory, merger advisory, financing,
asset management, trading, market making, arbitrage and other similar activities
(including any hedging or other transactions incidental thereto) conducted in
the ordinary course of their businesses, other than for or on behalf of any
Stockholder hereunder.

 

-12-



--------------------------------------------------------------------------------

(c) The parties will support an exception to the underwriting and lock-up
agreements to be entered into in connection with each Underwritten Public
Offering (including the IPO) to allow Joseph Neubauer or his estate, to the
extent they request, to effect any Transfers by them (but not, for the avoidance
of doubt, by their subsequent transferees) of (x) Shares or other securities of
the Company to any Immediate Family Members of Joseph Neubauer or (y) Freed-Up
Shares, in each case before, as of, or at any time following the applicable
Underwritten Offering and to the extent such Transfers are otherwise permitted
pursuant to the terms of this Agreement and the Stockholders Agreement.

Section 2.05. Registration Procedures . Whenever any Stockholders or the
Coordination Committee request that any Registrable Securities be registered
pursuant to Section 2.01, Section 2.02, or Section 2.03 hereof, subject to the
provisions of such Sections, the Company shall use its reasonable best efforts
to effect the registration and the sale of such Registrable Securities in
accordance with the intended method of disposition thereof as quickly as
practicable, and, in connection with any such request (including, where
applicable, in connection with any Underwritten Shelf Takedown), in all cases
without prejudice to Section 2.01(e):

(a) The Company shall, as expeditiously as possible, and, if the Company is not
qualified for the use of Form S-3, no later than 20 days from the date of
receipt by the Company of the written request, and if the Company is qualified
for use of Form S-3, no later than 10 days from the date of receipt by the
Company of the written request, prepare and file with the SEC a registration
statement on any form for which the Company then qualifies and the managing
underwriter, if any, and the holders of a majority of the Registrable Securities
to be registered thereunder shall deem appropriate and which form shall be
available for the sale of the Registrable Securities to be registered thereunder
in accordance with the intended method of distribution thereof, and use its
reasonable best efforts to cause such filed registration statement to become (if
the Company is not a WKSI as of such time) and remain effective for a period of
not less than 180 days or in the case of a Shelf Registration, not less than two
years (or such shorter period in which all of the Registrable Securities of the
Registering Stockholders included in such registration statement shall have
actually been sold thereunder); provided, however, that such 180-day period or
two-year period, as applicable, shall be extended for a period of time equal to
the period any Stockholder refrains from selling any securities included in such
registration at the request of an underwriter and in the case of any Shelf
Registration, subject to compliance with applicable SEC rules, such two-year
period shall be extended, if necessary, to keep the registration statement
effective until all such Registrable Securities are sold.

(b) Prior to filing a registration statement or prospectus or any amendment or
supplement thereto, the Company shall furnish to each participating Stockholder
and each underwriter, if any, of the Registrable Securities covered by such
registration statement copies of such registration statement as proposed to be
filed, and thereafter the Company shall furnish to such Stockholder and
underwriter, if any, such number of copies of such registration statement, and
each amendment and supplement thereto (in each case including all exhibits
thereto and documents incorporated by reference therein), the prospectus
included in such registration statement (including each preliminary prospectus
and any summary prospectus) and any other prospectus filed under Rule 424 or
Rule 430A under the Securities Act and such other documents as such Stockholder
or underwriter may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by such Stockholder.

 

-13-



--------------------------------------------------------------------------------

(c) After the filing of the registration statement, the Company shall (i) cause
the related prospectus to be supplemented by any required prospectus supplement,
and, as so supplemented, to be filed pursuant to Rule 424 under the Securities
Act, (ii) comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by such registration statement
during the applicable period in accordance with the intended methods of
disposition by the Registering Stockholders thereof set forth in such
registration statement or supplement to such prospectus and (iii) promptly
notify each Registering Stockholder holding Registrable Securities covered by
such registration statement of any stop order issued or threatened by the SEC or
any state securities commission and take all reasonable actions required to
prevent the entry of such stop order or to remove it if entered.

(d) The Company shall use its reasonable best efforts to (i) register or qualify
the Registrable Securities covered by such registration statement under such
other securities or “blue sky” laws of such jurisdictions in the United States
as any Registering Stockholder holding such Registrable Securities reasonably
(in light of such Stockholder’s intended plan of distribution) requests and
(ii) cause such Registrable Securities to be registered with or approved by such
other governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company and do any and all other acts and things
that may be reasonably necessary or advisable to enable such Stockholder to
consummate the disposition of the Registrable Securities owned by such
Stockholder; provided that the Company shall not be required to (A) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 2.05(d), (B) subject itself to taxation
in any such jurisdiction or (C) consent to general service of process in any
such jurisdiction.

(e) The Company shall immediately notify each Registering Stockholder holding
such Registrable Securities covered by such registration statement, at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act, of the occurrence of an event known to the Company requiring the
preparation of a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
prospectus will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading and promptly prepare and make available to
each such Stockholder and file with the SEC any such supplement or amendment.

(f) Except for a Demand Registration or as provided in Section 2.02(b)(ii), the
Board shall have the right to select the underwriter or underwriters in
connection with any Underwritten Public Offering. In connection with the
offering of Registrable Securities pursuant to a Demand Registration, the
Requesting Stockholders (in the case of a Demand Registration at the request of
Requesting Stockholders) and the Neubauer Demanding Stockholder (in the case of
a Demand Registration at the request of such Neubauer Requesting Stockholder)
shall select the underwriter or underwriters, provided that such selection shall
be subject to the consent of the Board, which consent shall not be unreasonably
withheld or delayed. In connection with any Underwritten Public Offering, the
Company shall enter into customary agreements (including an underwriting
agreement in customary form), provided that such agreements are consistent with
this Agreement, and take all such other actions as are reasonably required in
order to expedite or facilitate the disposition of such Registrable Securities
in any such Underwritten Public Offering, including the engagement of a
“qualified independent underwriter” in connection with the qualification of the
underwriting arrangements with the NASD. Each Stockholder participating in such
underwriting shall also enter into such agreement, provided that the terms of
any such agreement are consistent with this Agreement.

 

-14-



--------------------------------------------------------------------------------

(g) Upon execution of confidentiality agreements in form and substance
reasonably satisfactory to the Company, the Company shall make available for
inspection by any Registering Stockholder and any underwriter participating in
any disposition pursuant to a registration statement being filed by the Company
pursuant to this Section 2.05 and any attorney, accountant or other professional
retained by any such Stockholder or underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of the Company (collectively, the “Records”) as shall be
reasonably necessary or desirable to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information reasonably requested by any Inspectors in connection with
such registration statement. Records that the Company determines, in good faith,
to be confidential and that it notifies the Inspectors are confidential shall
not be disclosed by the Inspectors unless (i) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in such registration
statement or (ii) the release of such Records is ordered pursuant to a subpoena
or other order from a court of competent jurisdiction or is otherwise required
by law. Each Stockholder agrees that at the time that such Stockholder is a
Registering Stockholder, information obtained by it as a result of such
inspections shall be deemed confidential and shall not be used by it or its
Affiliates as the basis for any market transactions in Common Shares unless and
until such information is made generally available to the public, and further
agrees that, upon learning that disclosure of such Records is sought in a court
of competent jurisdiction, it shall give notice to the Company and allow the
Company, at its expense, to undertake appropriate action to prevent disclosure
of the Records deemed confidential.

(h) The Company shall cause to be furnished to each Registering Stockholder and
to each such underwriter, if any, a signed counterpart, addressed to such
Stockholder or underwriter, of (i) an opinion or opinions of counsel to the
Company and (ii) a comfort letter or comfort letters from the Company’s
independent public accountants, each in customary form and covering such matters
of the kind customarily covered by opinions or comfort letters, as the case may
be, as a majority of such Stockholders or the managing underwriter therefor
reasonably requests.

(i) The Company shall otherwise comply with all applicable rules and regulations
of the SEC, and make available to its security holders, as soon as reasonably
practicable, an earnings statement or such other document that shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.

(j) The Company may require each Registering Stockholder, by written notice
given to each such Registering Stockholder not less than 10 days prior to the
filing date of the applicable registration statement, to promptly, and in any
event within 7 days after receipt of such notice, furnish in writing to the
Company such information regarding the distribution of the Registrable
Securities as the Company may from time to time request and such other
information as may be legally required in connection with such registration.

 

-15-



--------------------------------------------------------------------------------

(k) Each Stockholder agrees that at the time that such Stockholder is a
Registering Stockholder, upon receipt of any written notice from the Company of
the occurrence of any event requiring the preparation of a supplement or
amendment of a prospectus relating to the Registrable Securities covered by a
registration statement that is required to be delivered under the Securities Act
so that, as thereafter delivered to the purchasers of such Registrable
Securities, such prospectus will not contain an untrue statement of a material
fact or omit to state any material fact required to be stated therein or to make
the statements therein not misleading, such Stockholder shall forthwith
discontinue disposition of Registrable Securities pursuant to the registration
statement covering such Registrable Securities until such Stockholder’s receipt
of the copies of a supplemented or amended prospectus, and, if so directed by
the Company, such Stockholder shall deliver to the Company all copies, other
than any permanent file copies then in such Stockholder’s possession, of the
most recent prospectus covering such Registrable Securities at the time of
receipt of such notice. If the Company shall give such notice, the Company shall
extend the period during which such registration statement shall be maintained
effective (including the period referred to in Section 2.05(a)) by the number of
days during the period from and including the date of the giving of notice
pursuant to Section 2.05(e) to the date when the Company shall make available to
such Stockholder a prospectus supplemented or amended to conform with the
requirements of Section 2.05(e).

(l) The Company shall list all Registrable Securities covered by such
registration statement on any securities exchange or quotation system on which
any of the Registrable Securities are then listed or traded and if none of the
Registrable Securities are so listed, on any securities exchange or quotations
system on which similar securities issued by the Company are then listed, and if
no Common Shares are listed, on any national securities exchange or on the
NASDAQ.

(m) If requested by the Registering Stockholders, the Company shall cause the
appropriate officers of the Company to (i) prepare and make presentations at any
“road shows” and before analysts and rating agencies, as the case may be,
(ii) take other reasonable actions to obtain ratings for any Registrable
Securities and (iii) otherwise cooperate as reasonably requested by the
underwriters in the offering, marketing or selling of the Registrable
Securities.

Section 2.06. Indemnification by the Company .

(a) The Company agrees to indemnify and hold harmless, to the full extent
permitted by law, each Registering Stockholder holding Registrable Securities,
each of their directors, officers, employees, stockholders, general partners,
limited partners, members, trustees, advisory directors, managing directors and
Affiliates (other than the Company and its Subsidiaries) (and directors,
officers, employees, stockholders, general partners, limited partners, members,
advisory directors, managing directors and controlling persons thereof and, in
the case of Joseph Neubauer and his estate, The Neubauer Family Foundation and
any trusts or estate planning vehicles established for the benefit of any family
members of Joseph Neubauer) (collectively, “Stockholder Related Persons”) from
and against any and all losses, claims, damages or liabilities, joint or
several, and expenses (including without limitation reasonable attorneys’ fees
and any and all reasonable expenses incurred investigating, preparing or
defending against any litigation, commenced or threatened, or any claim, and any
and all amounts paid in any settlement of any such claim or litigation) to which
such Stockholder

 

-16-



--------------------------------------------------------------------------------

Related Persons may become subject, insofar as such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) (the “Damages”) or
expenses arise out of or are based upon, caused by or relating to (i) any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement, prospectus, offering circular, offering memorandum or
similar document relating to the Registrable Securities (as amended or
supplemented if the Company shall have furnished any amendments or supplements
thereto) or any preliminary prospectus, or (ii) any omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading or not misleading in the light of the
circumstances under which they were made, except to the extent that such Damages
are caused by or related to any such untrue statement or omission or alleged
untrue statement or omission so made based upon information furnished in writing
to the Company by such Stockholder or on such Stockholder’s behalf expressly for
use therein. Such indemnification obligation shall be in addition to any
liability that the Company may otherwise have to any other such Stockholder
Related Persons.

(b) The Company also agrees to indemnify any underwriters of the Registrable
Securities, their directors, officers, employees, stockholders, general
partners, limited partners, members, advisory directors, managing directors and
Affiliates (and directors, officers, employees, stockholders, general partners,
limited partners, members, advisory directors, managing directors and
controlling persons thereof) (collectively, “Underwriter Related Persons”) on
customary and commercially reasonable terms negotiated on an arm’s-length basis
with such underwriters.

(c) The Company also agrees to indemnify and hold harmless each Committee
Member, each of their directors, officers, employees, stockholders, general
partners, limited partners, members, advisory directors, managing directors and
Affiliates (and directors, officers, employees, stockholders, general partners,
limited partners, members, trustees, advisory directors, managing directors and
controlling persons thereof and, in the case of Joseph Neubauer and his estate,
The Neubauer Family Foundation and any trusts or estate planning vehicles
established for the benefit of any family members of Joseph Neubauer)
(collectively, “Committee Member Related Persons”) from and against any Damages
in connection with any decisions made or any actions taken or not taken by the
Committee under Articles I and II hereof other than any claim or liability
arising from the intentional breach of this Agreement by, or bad faith, willful
misconduct or gross negligence of, such Persons. This Section 2.06(c) shall
terminate if, in connection with the IPO, the lead managing underwriter advises
each Committee Member and the Company in writing that the continuation of the
indemnification provided hereby would materially and adversely affect the IPO.

(d) The provisions of this Section 2.06 are intended to be for the benefit of,
and shall be enforceable by, each Stockholder Related Person and each Committee
Member Related Person, as applicable, and its respective successors, heirs and
representatives.

Section 2.07. Indemnification by Registering Stockholders . Each Registering
Stockholder holding Registrable Securities included in a registration statement
agrees, severally but not jointly, to indemnify and hold harmless the Company,
its officers, directors and agents and each Person, if any, who controls the
Company within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act to the same extent as the foregoing

 

-17-



--------------------------------------------------------------------------------

indemnity from the Company to such Stockholder, but only with respect to
information furnished in writing by such Stockholder or on such Stockholder’s
behalf (at the direction of such Stockholder) expressly for use in any
registration statement or prospectus relating to the Registrable Securities, or
any amendment or supplement thereto, or any preliminary prospectus. Each such
Stockholder also agrees to indemnify and hold harmless underwriters of the
Registrable Securities and Underwriter Related Persons on customary and
commercially reasonable terms negotiated on an arm’s-length basis with such
underwriters. As a condition to including Registrable Securities in any
registration statement filed in accordance with this Article II, the Company may
require that it shall have received an undertaking reasonably satisfactory to it
from any underwriter to indemnify and hold it and each Registering Stockholder
harmless to the extent customarily provided by underwriters with respect to
similar securities. No Registering Stockholder shall be liable under this
Section 2.07 for any Damages in excess of the net proceeds realized by such
Stockholder in the sale of Registrable Securities of such Stockholder to which
such Damages relate.

Section 2.08. Conduct of Indemnification Proceedings . If any proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to this Article II
(other than Section 2.06(b) and the second sentence of Section 2.07), such
Person (an “Indemnified Party”) shall promptly notify the Person against whom
such indemnity may be sought (the “Indemnifying Party”) in writing and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to such Indemnified Party, and shall assume the
payment of all fees and expenses; provided that the failure of any Indemnified
Party to so notify the Indemnifying Party shall not relieve the Indemnifying
Party of its obligations hereunder except to the extent and only to the extent
that the Indemnifying Party is materially prejudiced by such failure to notify.
In any such proceeding, any Indemnified Party shall have the right to retain its
own counsel separate from counsel selected by the Indemnifying Party, but the
fees and expenses of such counsel shall be at the expense of such Indemnified
Party unless (i) the Indemnifying Party and the Indemnified Party shall have
mutually agreed to the retention of such counsel or (ii) in the reasonable
judgment of such Indemnified Party representation of the Indemnified Party and
the Indemnifying Party by the same counsel would be inappropriate due to actual
or potential differing interests between them.

It is understood that, in connection with any proceeding or related proceedings
in the same jurisdiction, the Indemnifying Party shall not be liable for the
reasonable fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) at any time for all such Indemnified Parties, and
that all such fees and expenses shall be reimbursed as they are incurred. In the
case of any such separate firm for the Indemnified Parties, such firm shall be
designated in writing by the Indemnified Parties. The Indemnifying Party shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent, or if there be a final judgment for
the plaintiff, the Indemnifying Party shall indemnify and hold harmless such
Indemnified Parties from and against any Damages (to the extent stated above) by
reason of such settlement or judgment. Without the prior written consent of the
Indemnified Party, no Indemnifying Party shall effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Party is or
could have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability arising out of such proceeding without
an admission of fault for any matters in connection with such proceeding.

 

-18-



--------------------------------------------------------------------------------

Section 2.09. Contribution . If the indemnification provided for in this Article
II is unavailable to or insufficient to hold harmless the Indemnified Parties in
respect of any Damages, then each such Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Damages as between the
Company on the one hand and each such Stockholder on the other hand, in such
proportion as is appropriate to reflect the relative fault of the Company and of
each such Stockholder in connection with such statements or omissions, as well
as any other relevant equitable considerations. The relative fault of the
Company on the one hand and of each such Stockholder on the other hand shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by such party, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

The Company and the Registering Stockholders agree that it would not be just and
equitable if contribution pursuant to this Section 2.09 were determined by pro
rata allocation or by any other method of allocation that does not take account
of the equitable considerations referred to in the immediately preceding
paragraph. The amount paid or payable by an Indemnified Party as a result of the
Damages referred to in the immediately preceding paragraph shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 2.09, no Registering Stockholder shall be required to contribute any
amount for Damages in excess of the net proceeds realized by such Stockholder in
the sale of Registrable Securities of such Stockholder to which such Damages
relate. No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. Each Registering
Stockholder’s obligation to contribute pursuant to this Section 2.09 is several
in the proportion that the net proceeds of the offering received by such
Stockholder bears to the total net proceeds of the offering received by all such
Registering Stockholders and not joint.

Section 2.10. Participation in Underwritten Public Offering . No Person may
participate in any Underwritten Public Offering hereunder unless such Person
(i) agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements approved by the Persons entitled hereunder to approve
such arrangements and (ii) completes and executes all questionnaires, powers of
attorney, indemnities (to the extent consistent with this Agreement),
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements and the provisions of this Agreement in
respect of registration rights.

Section 2.11. Other Indemnification . Indemnification similar to that specified
herein (with appropriate modifications) shall be given by the Company and each
Registering Stockholder with respect to any required registration or other
qualification of securities under any federal or state law or regulation or
governmental authority other than the Securities Act.

 

-19-



--------------------------------------------------------------------------------

Section 2.12. Cooperation by the Company . With a view to making available to
the Stockholders the benefits of certain rules and regulations of the SEC that
may at any time permit the sale of securities to the public without
registration, from and after the IPO, the Company agrees to use its reasonable
best efforts to:

(a) make and keep public information available, as those terms are defined in
Rule 144, at all times after the effective date that the Company becomes subject
to the reporting requirements of the Securities Act or the Exchange Act;

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act (at any
time after it has become subject to such reporting requirements); and/or

(c) furnish to any Stockholder, so long as such Stockholder owns any Registrable
Securities, upon request by such Stockholder, (i) a written statement by the
Company that it has complied with the reporting requirements of Rule 144 (at any
time after 90 days after the effective date of the registration statement filed
by the Company for an IPO), and of the Securities Act and the Exchange Act (at
any time after it has become subject to such reporting requirements) or that it
qualifies as a registrant whose securities may be resold pursuant to Form S-3
(at any time after it so qualifies), (ii) a copy of the most recent annual or
quarterly report of the Company and (iii) such other reports and documents of
the Company and other information in the possession of or reasonably obtainable
by the Company as a Stockholder may reasonably request in availing itself of any
rule or regulation of the SEC allowing a Stockholder to sell any such securities
without registration, including “current public information” satisfying the
requirements of paragraph (c) of Rule 144 and information satisfying the
requirements of paragraph (d)(4) of Rule 144A under the Securities Act.

Section 2.13. Release of Committee Members . Each Stockholder on behalf of
itself and each of its direct and indirect subsidiaries, if any, (i) agrees and
acknowledges that neither the Committee nor the individual Committee Members owe
it any fiduciary duty in connection with the matters entrusted to the Committee
pursuant to this Agreement and (ii) hereby agrees to release the Company, the
Committee Members and their respective officers, directors, agents and
affiliates and each Person, if any, who controls such Committee Member within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act from any and all manner of action or actions, cause or causes of
action, in law or in equity or otherwise, liabilities, claims and damages it may
have, now or hereafter, upon or by reason of any matter, cause or thing
concerning, arising out of, or in any way connected to any decisions made or
actions taken or not taken by the Committee under Articles I and II hereof other
than any claim or liability arising from the intentional breach of this
Agreement by, or bad faith, willful misconduct or gross negligence of, such
Persons.

Section 2.14. Accelerated Liquidity Participation Rights and Other Offerings .

(a) Notwithstanding anything to the contrary in this Agreement, but subject to
Section 2.14(b), in offerings in which any Eligible Stockholders have the right
to include Registrable Securities pursuant to Section 2.03 (including Demand
Registrations and Underwritten Shelf Takedowns to the extent set forth in
Section 2.03) (such offerings,

 

-20-



--------------------------------------------------------------------------------

“Registered Sales”), participation as among the Sponsor Stockholders and the JN
Group (including in respect of any underwriter “cutback” provisions contained in
Article II) will be determined pro rata based on the number of Registrable
Securities owned by each of them at the relevant time, except that the JN Group
will be treated as owning twice as many Registrable Securities as actually held
by its members (“Accelerated Participation”). (For example, assume the Sponsor
Stockholders own 80%, the Management Stockholders own 10% and the JN Group owns
10%, in each case of the Registrable Securities held by the Sponsor
Stockholders, the Management Stockholders and the JN Group, taken together. The
JN Group would be entitled to sell 18% of the Registrable Securities being sold
by the selling group, calculated as follows: (x) Sponsor Stockholders and JN
Group would be entitled to 80% plus 10% (for a total of 90%) of the total
allocation; (y) the JN Group would be entitled to 20/100 (i.e., 20%) of the 90%
allocated to the Sponsors and the JN Group collectively, or 18% of the total
allocation to the selling group, and (z) the Sponsor Stockholders would be
entitled to 72% of the total allocation (with the Management Stockholders’
allocation remaining fixed at 10% of the total allocation)).

(b) The number of Registrable Securities that can be sold by the JN Group in an
Accelerated Participation for any Registered Sale will be reduced by the number
of Registrable Securities sold pursuant to Rule 144 by the members of the JN
Group, collectively, since the date of the most recent Registered Sale (or, in
the case of Accelerated Participation for the first Registered Sale following
the IPO, since the date of the IPO). For example, if in the first Registered
Sale following the IPO the Accelerated Participation by the JN Group would be
4,000,000 Registrable Securities, but members of the JN Group have sold 500,000
Registrable Securities since the date of the IPO pursuant to Rule 144, the
Accelerated Participation for the Registered Sale will be reduced to 3,500,000
Registrable Securities.

(c) For the avoidance of doubt, the increase in the JN Group’s pro rata share as
a result of Accelerated Participation will be at the expense of the Sponsor
Stockholders’ pro rata shares and will not affect the pro rata shares of the
Senior Managers or the Management Stockholders (as applicable).

(d) The Coordination Committee will determine the size of the secondary
offering, if any, to be consummated at the time of the IPO. Solely in the case
of the IPO, members of the JN Group and the Sponsor Stockholders will be
required to participate pro rata in any such secondary offering, based on the
number of Registrable Securities then held by them, with the JN Group being
required to sell at the Accelerated Participation level; provided, however, that
the members of the JN Group may sell in any proportion they wish and nothing
herein shall require any charitable donee who is a member of the JN Group to
sell any shares in the IPO. To the extent Joseph Neubauer has a sufficient
number of Registrable Securities, Joseph Neubauer will cover any shortfall in
the overall allocation of the JN Group that is due to a member of the JN Group
choosing not to participate with respect to all or any portion of its
allocation.

(e) Joseph Neubauer and the other members of the JN Group are not required to
exercise piggyback rights on any offerings subsequent to the IPO.

(f) For purposes of this Agreement, Joseph Neubauer shall be deemed to own all
Shares or other securities of the Company that are held by any other member of
the JN Group, including in respect of all matters applicable to “Eligible
Stockholders” hereunder.

 

-21-



--------------------------------------------------------------------------------

ARTICLE III

Miscellaneous

Section 3.01. Binding Effect; Assignability; Benefit .

(a) Neither the Company nor any Stockholder shall assign all or any part of this
Agreement without the prior written consent of the other parties hereto (which
consent shall be deemed to have been given on behalf of the Management
Stockholders if consented to by the Management Representative); provided that,
subject to Sections 3.01(c) and (d), any Person acquiring Registrable Securities
from an Investor Stockholder pursuant to a Transfer that both (1) is of a type
referred to in Section 2.01(a)(i), (ii), or (v) of the Stockholders Agreement
and (2) would result in the transferee owning at least 1% of the outstanding
Shares (each such Transferee, an “Eligible Assignee”) shall have piggyback
rights as if such Eligible Assignee were an Eligible Stockholder for purposes of
Section 2.03 (but only so long as such Eligible Assignee meets the foregoing
ownership requirement), provided that such Eligible Assignee agrees to be bound
by this Agreement (including for purposes of Section 2.04) in all respects as a
“Stockholder” hereunder. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, successors, legal
representatives and permitted assigns; provided, however, that this Agreement
shall not inure to the benefit of or be binding on, or be assignable or
transferable by any Stockholder to, any Person acquiring Company Securities in
any Underwritten Public Offering or pursuant to Rule 144. Any Stockholder that
ceases to beneficially own any Company Securities shall cease to be bound by the
terms hereof (other than (i) the provisions of Sections 2.06, 2.07, 2.08, 2.09,
2.10 and 2.11 applicable to such Stockholder with respect to any offering of
Registrable Securities completed before the date such Stockholder ceased to own
any Company Securities and (ii) Article III).

(b) Except as expressly set forth in Section 2.06, nothing in this Agreement,
expressed or implied, is intended to confer on any Person other than the parties
hereto, and their respective heirs, successors, legal representatives and
permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

(c) Notwithstanding Section 3.01(a), in the event that Joseph Neubauer or his
estate Transfers Registrable Securities constituting at least 3% of the
outstanding equity of the Company on a Fully-Diluted Basis in a Transfer of a
type referred to in Section 2.01(a)(v) of the Stockholders Agreement, the
transferee shall obtain all rights and obligations of Joseph Neubauer under this
Agreement; provided that such transferee agrees to be bound by this Agreement in
all respects for such purpose by executing a counterpart signature page hereto;
and provided, further, that any Demand Registration or Underwritten Shelf
Takedown Request made by (1) a Neubauer Demanding Stockholder prior to or
following such Transfer for which the requested sale of securities was completed
shall count as having been made by such transferee and (2) such transferee
following such Transfer for which the requested sale of securities was completed
shall count as having been made by Joseph Neubauer or his estate, in each case
for purposes of Sections 2.01(f) and 2.02(c) of this Agreement (it being
understood that an

 

-22-



--------------------------------------------------------------------------------

agreement between any such transferor and the transferee may provide for a
different allocation among such Persons of the limit on Demand Registrations and
Underwritten Shelf Takedowns under this Agreement, but not in excess of the
limit set forth in Sections 2.01(f) and 2.02(c)).

(d) Notwithstanding any provision to the contrary contained in this Agreement,
upon Joseph Neubauer’s death, his estate shall obtain all rights and obligations
of Joseph Neubauer hereunder, without duplication.

Section 3.02. Notices . All notices, requests and other communications to any
party shall be in writing and shall be delivered in person, mailed by certified
or registered mail, return receipt requested, or sent by facsimile transmission
or electronic mail:

 

To the Company, Intermediate

HoldCo, or ARAMARK:

  

c/o ARAMARK Corporation

1101 Market Street

Philadelphia, PA 19107

   Tel:    215-238-3000    Fax:    215-413-8808    Attn:    General Counsel With
a copy to:   

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

   Tel:    212-403-1000    Fax:    212-403-2000    Attn:    Mark Gordon, Esq.   

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

   Tel:    212-455-2000    Fax:    212-455-2502    Attn:    Joseph H. Kaufman,
Esq.

To any member of the

GSCP Investor Group:

  

GS Capital Partners V Fund, L.P.

c/o The Goldman Sachs Group

85 Broad Street

New York, New York 10004

   Tel:    212-902-1000    Fax:    212-357-5505    Attn:    Sanjeev Mehra

To any Member of the

CCMP Investor Group:

  

CCMP Capital Investors II, L.P.

245 Park Avenue 16th Floor

New York, New York 10167

   Tel:    212-600-9600    Fax:    212-599-3481    Attn:    Stephen Murray

 

-23-



--------------------------------------------------------------------------------

To any Member of the

WP Investor Group:

  

Warburg Pincus LLC

466 Lexington Avenue

10th Floor

New York, New York 10017-3147

   Tel:    212-878-0600    Fax:    212-599-5617    Attn:    David Barr

To any Member of the

THL Investor Group:

  

Thomas H. Lee Partners L.P.

100 Federal Street

35th Floor

Boston, Massachusetts 02110

   Tel:    617-227-1050    Fax:    617-227-3514    Attn:    Todd M. Abbrecht

With a copy to, in the case of

correspondence with any

Investor Group:

  

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

   Tel:    212-403-1000    Fax:    212-403-2000    Attn:    Mark Gordon, Esq. To
Joseph Neubauer:   

Joseph Neubauer

c/o ARAMARK Corporation

1101 Market Street

Philadelphia, Pennsylvania 19107

   Tel:    215-238-3337    Fax:    215-413-8808 With a copy to:   

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

   Tel:    212-558-4000    Fax:    212-558-3588    Attn:   

James C. Morphy, Esq.

Brian E. Hamilton, Esq.

and if to any other Stockholder, at such Stockholder’s address as set forth in
the Register of Members maintained by the Company, with a copy to the Company,
at the address above, Attn: General Counsel. Any Person that becomes a
Stockholder shall promptly provide its address and fax number and email address
to the Company.

 

-24-



--------------------------------------------------------------------------------

All notices, requests and other communications shall be deemed received on the
date of receipt by the recipient thereof if received prior to 5:00 p.m. in the
place of receipt and such day is a Business Day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.

Any notice, request or other written communication sent by facsimile
transmission shall be confirmed by certified or registered mail, return receipt
requested, posted within one Business Day, or by personal delivery, whether
courier or otherwise, made within two Business Days after the date of such
facsimile transmissions.

Section 3.03. Waiver; Amendment; Termination .

(a) Any party hereto may on behalf of itself only, (i) extend the time for the
performance of any of the obligations or other acts of the other parties hereto,
(ii) waive any inaccuracies in the representations and warranties of any other
party contained herein or in any document delivered pursuant hereto, and
(iii) waive compliance by any other party with any of the agreements or
conditions contained herein. Any agreement on the part of a party hereto to any
such extension or waiver shall be valid only if set forth in an instrument in
writing signed by the party granting such waiver but such waiver or failure to
insist upon strict compliance with such obligation, covenant, agreement or
condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or future failure.

(b) This Agreement may be amended, modified or supplemented only in writing by
the Company, the Sponsor Stockholders (acting by Majority Sponsor Vote) and
Joseph Neubauer.

(c) In addition, any amendment or modification of any provision of this
Agreement that would adversely affect a Sponsor Stockholder in a manner that
does not equally adversely affect all Sponsor Stockholders may be effected only
with the consent of such Sponsor Stockholder. Any amendment or modification of
this Agreement that would adversely affect (i) the Senior Managers shall require
the approval of Senior Managers collectively holding at least 75% of the Shares
held by the Senior Managers as of such time and (ii) the Management Stockholders
shall require the approval of the Management Stockholders collectively holding
at least 75% of the Shares held by the Management Stockholders as of such time.

Section 3.04. Governing Law . THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES WHICH WOULD RESULT IN THE APPLICATION OF THE LAWS
OF ANOTHER JURISDICTION.

Section 3.05. Jurisdiction . The parties hereby irrevocably and unconditionally
consent to submit to the exclusive jurisdiction of the courts of the State of
Delaware for any actions, suits or proceedings arising out of or relating to
this Agreement and the transactions contemplated hereby (and agree not to
commence any action, suit or proceeding relating thereto except in such courts,
and further agree that service of any process, summons, notice or document by
U.S. registered mail to its address set forth above shall be effective service
of process for any action, suit or proceeding brought against such party in any
such court). The parties hereby irrevocably and unconditionally waive any
objection to the laying of venue of any

 

-25-



--------------------------------------------------------------------------------

action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in the courts of the State of Delaware, and hereby further
irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.

Section 3.06. Waiver of Jury Trial . EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

Section 3.07. Specific Enforcement . The parties acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which they may be entitled at law or in
equity.

Section 3.08. Counterparts; Effectiveness . This Agreement may be executed in
counterparts, each of which shall be deemed an original, and all of which
together shall constitute a single agreement. This Agreement shall become
effective as to the Investor Stockholders when it has been executed by all of
the Investor Stockholders and the Company, and shall become effective as to each
Management Stockholder upon such Management Stockholder’s execution of the
Stockholders Agreement.

Section 3.09. Entire Agreement . This Agreement, the Fee Agreement and the
Stockholders Agreement set forth the entire understanding and agreement of the
parties hereto and supersede any and all other understandings, term sheets,
negotiations or agreements between the parties hereto relating to the subject
matter of this Agreement, the Fee Agreement and the Stockholders Agreement.

Section 3.10. Further Assurances . Subject to the terms and conditions of this
Agreement, each of the parties hereto will use its reasonable efforts to take,
or cause to be taken, all actions, and to do, or cause to be done, all things
necessary, proper or advisable under applicable laws and regulations, to
consummate and make effective the provisions of this Agreement.

Section 3.11. Sections, Exhibits . References to a section are, unless otherwise
specified, to one of the sections of this Agreement and references to an
“Exhibit” are, unless otherwise specified, to one of the exhibits attached to
this Agreement.

Section 3.12. Captions . The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.

Section 3.13. Severability . In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held to be invalid, illegal
or unenforceable, the same shall not affect any other provision of this
Agreement, but this Agreement shall be construed in a manner which, as nearly as
possible, reflects the original intent of the parties.

 

-26-



--------------------------------------------------------------------------------

Section 3.14. Interpretation . Words used in the singular form in this Agreement
shall be deemed to import the plural, and vice versa, as the sense may require.
The table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include,” “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation.”

Section 3.15. Withdrawal . Any Stockholder that Withdraws (as such term is
defined in the Stockholders Agreement) from the Stockholders Agreement shall
cease to be a party to this Agreement and cease being a Stockholder for purposes
of this Agreement (“Withdraw”). Any Stockholder who Withdraws shall cease to
have any rights or obligations under this Agreement, except such Stockholder
(i) shall not thereby be relieved of its liability for breach of this Agreement
prior to such Withdrawal; (ii) shall retain any rights with respect to a breach
of this Agreement by any other Person prior to such Withdrawal; and (iii) shall
retain the indemnification, contribution and reimbursement rights provided for
in this Agreement with respect to any matter that occurred prior to such
Withdrawal.

Section 3.16. Termination . This Agreement shall terminate and, except as
provided herein, be of no further effect upon the termination of the
Stockholders Agreement. No termination under this Agreement shall relieve any
Person of liability for breach prior to termination. In the event that this
Agreement is terminated, each Stockholder shall retain the indemnification,
contribution and reimbursement rights provided for in this Agreement with
respect to any matter that occurred prior to such termination.

ARTICLE IV

Definitions

Section 4.01. Definitions .

(a) The following terms, as used herein, have the following meanings:

(1) “Company Securities” means any Shares or Share Equivalents.

(2) “Eligible Stockholder” means each Investor Stockholder and each Senior
Manager; provided, however, that each Management Stockholder shall be considered
an “Eligible Stockholder” for purposes of (x) Section 2.03(b) and (y) Section
2.04(a) solely, in the case of this clause (y), in the event that any Eligible
Stockholders are permitted by the Company to participate in an IPO.

(3) “NASD” means the United States National Association of Securities Dealers,
Inc.

(4) “Neubauer Legacy Stockholder” means: (i) Joseph Neubauer in the event that
he (A) becomes subject to a Disability, (B) is terminated by the Company as CEO
without Cause during the Initial Period or (C) terminates his employment as CEO
for Good Reason during the Initial Period and (ii) Joseph Neubauer’s estate in
the event of his death.

 

-27-



--------------------------------------------------------------------------------

(5) “Post-IPO Period” means the period from and after the date on which the
Company effects an IPO.

(6) “Pre-IPO Period” means the period beginning on the Original Agreement Date
and ending on the date on which the Company effects an IPO.

(7) “Registering Stockholders” means the Eligible Stockholders that participate
in any registration or sale of Registrable Securities pursuant to Section 2.01,
2.02 or 2.03, including any Requesting Stockholder and any Neubauer Demanding
Stockholder.

(8) “Registrable Securities” means (x) any Shares, (y) any Shares owned or to be
acquired upon conversion, exercise or exchange of Share Equivalents and (z) any
Shares owned or to be acquired in connection with a recapitalization, merger,
consolidation, exchange or other reorganization of the Company (or any successor
entity), in each case now or hereafter owned by the Stockholders. As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when (i) a registration statement with respect to the sale by the
applicable Stockholder of such securities has become effective under the
Securities Act and such securities have been disposed of in accordance with such
registration statement, (ii) such securities are sold or distributed under
circumstances in which all of the applicable conditions of Rule 144 are met,
(iii) such securities have been otherwise Transferred, new certificates for such
securities not bearing a legend restricting further transfer have been delivered
by the Company and subsequent disposition of such securities does not require
registration or qualification of such securities under the Securities Act or any
state securities or “blue sky” law then in force, (iv) such securities are sold
to a Person in a transaction in which rights under provisions of this Agreement
are not assigned in accordance with this Agreement, or (v) such securities have
ceased to be outstanding.

(9) “Registration Expenses” means any and all expenses incident to the
performance of or compliance with any registration or marketing of securities,
including all (i) registration and filing fees, and all other fees and expenses
payable in connection with the listing of securities on any securities exchange
or automated interdealer quotation system, (ii) fees and expenses of compliance
with any securities or “blue sky” laws (including reasonable fees and
disbursements of counsel in connection with “blue sky” qualifications of the
securities registered), (iii) expenses in connection with the preparation,
printing, mailing and delivery of any registration statements, prospectuses and
other documents in connection therewith and any amendments or supplements
thereto, (iv) security engraving and printing expenses, (v) internal expenses of
the Company (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), (vi) fees and
disbursements of counsel for the Company and fees and expenses for independent
certified public accountants retained by the Company (including the expenses
relating to any comfort letters or costs associated with the delivery by
independent certified public accountants of any comfort letters requested
pursuant to Section 2.05(i)), (vii) fees and expenses of any special experts
retained by the Company in connection with such registration, (viii) reasonable
fees and expenses of one counsel for all of the Stockholders participating in
the offering selected by the Stockholder holding the largest number of the
Registrable Securities to be

 

-28-



--------------------------------------------------------------------------------

sold for the account of any Stockholders in the offering, (ix) fees and expenses
in connection with any review by the NASD of any underwriting arrangements or
other terms of the offering, and all reasonable fees and expenses of any
“qualified independent underwriter,” including the fees and expenses of any
counsel thereto, (x) reasonable fees and disbursements of underwriters
customarily paid by issuers or sellers of securities, but excluding any
underwriting fees, discounts and commissions attributable to the sale of
Registrable Securities, (xi) costs of printing and producing any agreements
among underwriters, underwriting agreements, any “blue sky” or legal investment
memoranda and any selling agreements and other documents in connection with the
offering, sale or delivery of the Registrable Securities, (xii) transfer agents’
and registrars’ fees and expenses and the fees and expenses of any other agent
or trustee appointed in connection with such offering, (xiii) reasonable
expenses relating to any analyst or investor presentations or any “road shows”
undertaken in connection with the registration, marketing or selling of the
Registrable Securities, and (xiv) fees and expenses payable in connection with
any ratings of the Registrable Securities, including expenses relating to any
presentations to rating agencies. Except as set forth in clause (viii) above,
Registration Expenses shall not include any out-of-pocket expenses of the
Stockholders (or the agents who manage their accounts).

(10) “SEC” means the United States Securities and Exchange Commission.

(11) “Underwritten Block Trade” means an underwritten offering and sale of
Shares of the Company on a block trade or firm commitment basis pursuant to a
Shelf Registration without substantial marketing efforts prior to pricing.

(12) “Underwritten Public Offering” means (i) an underwritten public offering
and sale of Shares of the Company to the public involving public marketing
efforts and (ii) an Underwritten Block Trade.

(13) “WKSI” shall mean a well-known seasoned issuer as defined in Rule 405
promulgated under the Securities Act.

(b) Each of the following terms is defined in the Section set forth opposite
such term:

 

Term

  

Section

Accelerated Participation

   2.14(a)

Agreement

   Preamble

Aramark

   Recitals

Committee

   1.01(a)

Committee Members

   1.01(a)

Committee Member Related Persons

   2.06(c)

Company

   Preamble

 

-29-



--------------------------------------------------------------------------------

Term

  

Section

Damages

   2.06(a)

Demand Registration

   2.01(a)

Demand Maximum Offering Size

   2.01(d)

Eligible Assignee

   3.01(a)

Indemnified Party

   2.08

Indemnifying Party

   2.08

Inspectors

   2.05(g)

Intermediate HoldCo

   Recitals

Merger

   Recitals

Neubauer Demanding Stockholder

   2.01(a)

Original Agreement

   Recitals

Original Agreement Date

   Recitals

Piggyback Maximum Offering Size

   2.03(c)

Piggyback Registration

   2.03(a)

Primary Registration

   2.03(a)

Records

   2.05(g)

Registered Sales

   2.14(a)

Requesting Stockholders

   2.01(a)

Shelf Takedown Requesting Stockholder

   2.02(b)

Shelf Takedown Maximum Offering Size

   2.02(b)

Shelf Request

   2.02(a)

Shelf Registration

   2.02(a)

Stockholders

   Preamble

Stockholder Related Persons

   2.06(a)

Stockholders Agreement

   Recitals

Underwriter Related Persons

   2.06(b)

Underwritten Shelf Takedown

   2.02(b)

Underwritten Shelf Takedown Request

   2.02(b)

Withdraw

   3.15

(c) Capitalized terms not defined herein shall have the meanings set forth in
the Stockholders Agreement.

 

-30-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

            /s/ Joseph Neubauer Joseph Neubauer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

ARAMARK HOLDINGS CORPORATION By:   /s/ L. Frederick Sutherland   Name: L.
Frederick Sutherland   Title:   Executive Vice President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

ARAMARK INTERMEDIATE HOLDCO CORPORATION By:   /s/ L. Frederick Sutherland  
Name: L. Frederick Sutherland   Title:   Executive Vice President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

GS CAPITAL PARTNERS V FUND, L.P. By:   GSCP V Advisors, L.L.C., its General
Partner By:   /s/ Sanjeev Mehra   Name: Sanjeev Mehra   Title:   Vice President
GS CAPITAL PARTNERS V OFFSHORE FUND, L.P. By:   GSCP V Offshore Advisors,
L.L.C., its General Parts By:   /s/ Sanjeev Mehra   Name: Sanjeev Mehra   Title:
  Vice President GS CAPITAL PARTNERS V GMBH & CO. KG By:   GS Advisors V,
L.L.C., its Managing Limited Partner By:   /s/ Sanjeev Mehra   Name: Sanjeev
Mehra   Title:   Vice President GS CAPITAL PARTNERS V INSTITUTIONAL, L.P. By:  
GS Advisors V, L.L.C. Limited Partner By:   /s/ Sanjeev Mehra   Name: Sanjeev
Mehra   Title:   Vice President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

J.P. MORGAN PARTNERS (BHCA), L.P.     J.P. MORGAN PARTNERS GLOBAL INVESTORS    
  (SELLDOWN), L.P. By:   CCMP Capital Advisors, LLC         As Attorney in Fact
    By:   CCMP Capital Advisors, LLC         As Attorney in Fact By:   /s/
Stephen Murray         Name: Stephen Murray     By:   /s/ Stephen Murray  
Title:   President & CEO      

Name: Stephen Murray

Title:   President & CEO

J.P. MORGAN PARTNERS GLOBAL INVESTORS, L.P.     J.P. MORGAN PARTNERS GLOBAL
INVESTORS (SELLDOWN) II, L.P. By:   CCMP Capital Advisors, LLC     By:   CCMP
Capital Advisors, LLC   As Attorney in Fact       As Attorney in Fact

 

By:

  /s/ Stephen Murray     By:   /s/ Stephen Murray   Name: Stephen Murray      
Name: Stephen Murray   Title:   President & CEO       Title:   President & CEO
J.P. MORGAN PARTNERS GLOBAL INVESTORS A,     CCMP CAPITAL INVESTORS II, L.P.
L.P.               By:   CCMP Capital Associates, L.P., its General Partner By:
  CCMP Capital Advisors, LLC         As Attorney in Fact     By:   CCMP Capital
Associates GP, LLC, its general partner By:   /s/ Stephen Murray         Name:
Stephen Murray     By:   /s/ Stephen Murray   Title:   President & CEO      
Name: Stephen Murray         Title:   President & CEO J.P. MORGAN PARTNERS
GLOBAL INVESTORS     CCMP CAPITAL INVESTORS (CAYMAN) II, L.P. (CAYMAN), L.P.    
        By:   CCMP Capital Associates, L.P., its General Partner By:   CCMP
Capital Advisors, LLC         As Attorney in Fact     By:   CCMP Capital
Associates GP, LLC, its general partner By:   /s/ Stephen Murray         Name:
Stephen Murray         Title:   President & CEO     By:   /s/ Stephen Murray    
    Name: Stephen Murray J.P. MORGAN PARTNERS GLOBAL INVESTORS       Title:
  President & CEO (CAYMAN) II, L.P.       By:   CCMP Capital Advisors, LLC      
  As Attorney in Fact       By:   /s/ Stephen Murray         Name: Stephen
Murray         Title:   President & CEO      



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

THOMAS H. LEE EQUITY FUND VI, L.P.     THL COINVESTMENT PARTNERS, L.P. By:   THL
Equity Advisors VI, LLC, its general partner     By: Thomas H. Lee Partners,
L.P., its general partner By:   Thomas H. Lee Partners, L.P., its sole member  
  By: Thomas H. Lee Advisors, LLC, its general partner By:   Thomas H. Lee
Advisors, LLC, its         general partner             By:   /s/ Todd M.
Abbrecht By:   /s/ Todd M. Abbrecht       Name: Todd M. Abbrecht  

Name: Todd M. Abbrecht

Title: Managing Director

      Title: Managing Director THOMAS H. LEE PARALLEL FUND VI, L.P.     THE FUND
VI BRIDGE CORP. By:   THL Equity Advisors VI, LLC, its general partner          
  By:   /s/ Todd M. Abbrecht By:   Thomas H. Lee Partners, L.P., its sole member
      Name: Todd M. Abbrecht         Title: Managing Director By:   Thomas H.
Lee Advisors, LLC, its general partner             PUTNAM INVESTMENTS HOLDINGS,
LLC By:   /s/ Todd M. Abbrecht         Name: Todd M. Abbrecht     By:   Putnam
Investments, LLC, its Managing Member   Title: Managing Director     By: Thomas
H. Lee Advisors, LLC, attorney-in-fact       By:   /s/ Todd M. Abbrecht THOMAS
H. LEE PARALLEL (DT) FUND VI, L.P.       Name: Todd M. Abbrecht         Title:
Managing Director By: THL Equity Advisors VI, LLC, its general partner       By:
Thomas H. Lee Partners, L.P., its sole member     PUTNAM INVESTMENTS EMPLOYEES’
      SECURITIES COMPANY III, LLC By: Thomas H. Lee Advisors, LLC, its general
partner             By:   Putnam Investments Holdings, LLC, its Managing Member
By:   /s/ Todd M. Abbrecht     By:   Putnam Investments, LLC, its Managing
Member   Name: Todd M. Abbrecht     By:   Thomas H. Lee Advisors, LLC,
attorney-in-fact   Title: Managing Director             By:   /s/ Todd M.
Abbrecht         Name: Todd M. Abbrecht         Title: Managing Director



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

WARBURG PINCUS PRIVATE EQUITY IX, L.P. By:   Warburg Pincus IX LLC, its General
Partner By:   Warburg Pincus Partners LLC, its Sole Member By:   Warburg Pincus
& Co., its Managing Member By:   /s/ David A. Barr   Name: David A. Barr  
Title: Partner